Citation Nr: 0623384	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia, claimed as secondary to a head 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from September 1984 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a Travel Board hearing before 
a Veterans Law Judge (VLJ) at the RO in June 2003.  The case 
was remanded by the Board in December 2003, for additional 
development and readjudication.

The VLJ who conducted the Travel Board hearing is no longer 
employed at the Board, and the veteran did not respond to a 
May 2006 letter offering the option of another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the veteran's claims file, the Board 
finds that further evidentiary development is indicated in 
this case.

As noted in the previous Remand, VA previously denied the 
veteran's claim of entitlement to service connection for 
schizophrenia in a May 1998 rating decision, which the 
veteran did not appeal.

During his June 2003 hearing before the Board, the veteran 
testified that he had received psychiatric evaluation at an 
U.S. Army Hospital in Frankfurt, Germany.  Specifically, he 
testified that he was treated for complaints of audio and/or 
visual hallucinations following a head injury in 1985 while 
stationed with the D Battery, 379th.  The availability and 
relevance of such records is unclear; the Court of Appeals 
for Veterans Claims has held, however, that VA may be 
obligated to assist a claimant where he specifically requests 
certain assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet. App. 519, 520- 
21 (1991) and Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Board notes that any available clinical records could 
potentially contain critical information pertaining to the 
onset and/or etiology of the veteran's schizophrenia.  In 
addition, while the case is in remand status, the RO should 
obtain the veteran's service personnel record, as it may 
reflect changes in performance evaluations and other 
unexplained social or behavioral changes that would help 
support his claim.

In a Statement of Accredited Representative in Appealed Case 
dated in January 2006, the representative argued that the 
Board had failed to request a search for the additional Army 
Hospital records to which the veteran had alluded at his 
Travel Board hearing.  The representative also contended that 
the veteran's service personnel records should have been 
obtained to assist VA in locating this crucial military 
evidence which could support reopening his claim.

The Board recognizes that the case was previously remanded, 
and the undersigned regrets any further delay; however, it 
must be noted that the Court in a number of cases has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED for the following development:

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records ("201 file") 
and additional service medical records, 
including clinical records, hospital 
medical records, and any pertinent 
administrative records. 

a.  Specifically, the RO should 
undertake all reasonable efforts to 
obtain clinical records of the 
veteran's claimed hospitalization for 
psychiatric evaluation or for a head 
injury, apparently from March 1985 to 
July 1985, from the U.S. Army Hospital 
in Frankfurt, Germany.

b.  If the service medical, hospital, 
or personnel records are unavailable, 
the RO should attempt to use 
alternative sources to obtain such 
information, using the material of 
record and any additional information 
the veteran may provide.  All efforts 
to obtain such records, along with the 
corresponding responses should clearly 
be reflected in the claims file.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the veteran's 
application to reopen his claim of 
entitlement to service connection for 
schizophrenia by evaluating all evidence 
obtained after the last SSOC was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC, and allow them a reasonable period 
of time to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


